ORDER

PER CURIAM.
Alabama We-Haul, Inc. (“Alabama”) appeals from the trial court’s judgment in favor of Trans Advantage, Inc. (“Trans Advantage”) on its petition for breach of contract. Alabama argues the trial court erred in imposing sanctions against it for failure to produce a proper corporate des-ignee.1
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and the principles of law. The parties have been furnished with a memorandum for their purposes only explaining the reasons for this order affirming the judgment pursuant to Rule 84.16(b).

. There were several motions ordered taken with the case, which we rale on as follows: Alabama’s motion to supplement legal file is granted. Trans Advantage’s motion to strike Alabama's supplemental legal file is denied. Trans Advantage’s motion to strike Alabama’s brief is denied. Finally, Trans Advantage's motion for attorneys’ fees is granted and Alabama is ordered to pay Trans Advantage the amount of $3,000 for attorneys' fees relating to this appeal.